Citation Nr: 1614813	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  15-39 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disorder of the scalp.

2.  Entitlement to service connection for a skin disorder of the scalp.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty during from December 1960 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that denied the Veteran's petition to reopen his claim for service connection for a skin disorder of the scalp.  A fax log from the Veteran's representative establishes that a timely notice of disagreement with the September 2012 rating decision was submitted to the RO on May 29, 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a skin disorder of the scalp is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2010 rating decision, the RO denied entitlement to service connection for a skin disorder of the scalp.  The Veteran was notified of this decision and of his appellate rights by letter dated September 28, 2010.  He did not appeal.

2.  Additional evidence received since the September 2010 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a skin disorder of the scalp.

 

CONCLUSIONS OF LAW
 
1.  The September 2010 rating decision, which denied service connection for a skin disorder of the scalp, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been submitted to reopen the service connection claim for a skin disorder of the scalp.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a skin disorder of the scalp.  For the following reasons, the Board finds that reopening is warranted. 

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Service connection for a skin disorder of the scalp was denied in a September 2010 rating decision.  The Veteran was notified of this decision and his appellate rights in a September 28, 2010 letter.  See 38 C.F.R. § 19.25 (2015).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, 'effective date will be as though the former decision had not been rendered').  Consequently, the September 2010 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when 'new and material' evidence is presented or secured with respect to that claim. This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial (whether on the merits or on procedural grounds) to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the September 2010 rating decision, the RO denied service connection for a skin disorder of the scalp because the service treatment records were silent for treatment of chronic infections of the scalp and there were no medical records documenting treatment for a skin condition of the scalp in service.  The RO further noted that the post-service treatment records documented treatment for a skin disorder of the scalp for approximately the past 10 years, but there was no link provided between the skin disorder of the scalp and the Veteran's military service.  

Since the September 2010 rating decision was issued, the Veteran provided a written statement in June 2012.  He stated that he saw Thomas Cottiero, M.D. (who died more than 30 years ago) for a chronic infection on his scalp approximately two to three months after his separation from service.  He stated that this doctor told him that his scalp condition was probably caused by prolonged wearing of his Army steel helmet and that he should apply "vaseline jelly."  The Veteran also indicated that he had hoped that the condition would go away, but he had "no luck on that one" and that his condition slowly got worse until 2005 when he began treatment at VA.    

The Veteran's statements are new and relate to an unestablished fact necessary to substantiate the claim, namely evidence of treatment shortly after his separation from service and a continuity of symptoms since service, as well as a possible etiology.  As he had made no such assertions at the time of the September 2010 rating decision, his statements are not cumulative or redundant of the evidence previously of record.  They also raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Accordingly, new and material evidence has been received to reopen the claim for service connection for a skin disorder of the scalp.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117.
 

ORDER
 
New and material evidence has been received to reopen the service connection claim for a skin disorder of the scalp; the appeal is granted to this extent only.




REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran's service treatment records, including the October 1962 separation examination, are negative for any complaints or findings of a skin disorder of the scalp.  However, the Veteran has stated that he was treated for an infection on his scalp approximately two to three months after his separation from service and that the doctor told him that this condition was probably caused by prolonged wearing of his Army steel helmet.  The Veteran also asserted that thereafter, the condition did not go away and slowly worsened.  As the evidence of record satisfies the "low threshold" of indicating that the Veteran's skin disorder of the scalp may be related to an in-service event, he should be scheduled for an appropriate VA examination on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4).   

Also, the first post-service treatment for a skin disorder is dated in June 2002, wherein Martin Spinella, M.D. noted that the Veteran had minimal eczema of the external meatae.  The Veteran had been referred to Dr. Spinella by Joseph DeLuca, M.D.  On remand, efforts should be undertaken to ensure that the Veteran's complete treatment records from Dr. DeLuca, dated prior to June 2002, have been obtained.

Finally, the Veteran reported in his June 2012 statement that he received medical treatment for his chronic infections of his scalp from Dr. O.S. at the VA clinic in Waterbury, Connecticut in 2008.  While VA treatment records dated from April 2004 to April 2012 have been obtained, there are no records from Dr. O.S.  These records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from April 2012 forward.

2. Make arrangements to obtain the Veteran's complete VA treatment records from Dr. O.S. at the Waterbury VA treatment facility, to include any records dated in 2008.  See VA Form 21-4138, dated June 13, 2012.

3.  Make arrangements to obtain the Veteran's complete treatment records from Joseph DeLuca, M.D., dated prior to June 2002.  

4.  After the above development has been completed, schedule the Veteran for a VA dermatology examination.  The entire claims file, to include a copy of this REMAND, must be provided to the examiner, who must note its review.  

The examiner must identify all current skin disorders of the scalp found to be present. 

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current skin disorder of the scalp had its clinical onset during active service or is related to any incident of service, to include prolonged wearing of an Army steel helmet.  

In providing this opinion, the examiner must acknowledge the Veteran's statements that he was treated for an infection on his scalp approximately two to three months after his separation from service in November 1962 and that the doctor told him that this condition was probably caused by prolonged wearing of his Army steel helmet, and that thereafter the condition did not go away and slowly worsened.  

A complete rationale should be given for all opinions and conclusions expressed.

5.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Finally, readjudicate the claim.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC).  The Veteran and his representative should be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

